Exhibit 10(e)

 

PACCAR Inc

 RESTRICTED STOCK AND DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

 

FORM OF RESTRICTED STOCK GRANT AGREEMENT

 

This RESTRICTED STOCK GRANT AGREEMENT (the “AGREEMENT”) is entered into as of
the (date)(the “GRANT DATE”) between PACCAR Inc (the “COMPANY”) and
(director)(the “GRANTEE”).  Any term capitalized but not defined in this
AGREEMENT will have the meaning set forth in the PACCAR Inc RESTRICTED STOCK AND
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS (the “PLAN”).

 

The PLAN provides for the grant of RESTRICTED STOCK to the COMPANY’S
NON-EMPLOYEE DIRECTORS.  Accordingly, the COMPANY and the GRANTEE hereby agree
as follows:

 

1.                                       Grant.  The COMPANY hereby grants to
the GRANTEE a RESTRICTED STOCK GRANT (the “GRANT”) of (#) shares of COMMON
STOCK.  The GRANT will be subject to the terms and conditions of the PLAN and
this AGREEMENT.  The GRANT constitutes the right, subject to the terms and
conditions of the PLAN and this AGREEMENT, to distribution of the shares of
RESTRICTED STOCK.

 

2.                                       Stock Certificates.  The COMPANY will
set up a book entry RESTRICTED STOCK account for each NON-EMPLOYEE DIRECTOR with
the COMPANY’s transfer agent for the RESTRICTED STOCK as soon as practicable. 
The COMPANY will distribute the COMMON STOCK certificates to the GRANTEE or, if
applicable, his or her beneficiary, when the stock becomes unrestricted in
accordance with Section 4 of this AGREEMENT.

 

3.                                       Rights as Stockholder.  On and after
the GRANT DATE, and except to the extent provided in the PLAN and this
AGREEMENT, the GRANTEE will be entitled to all of the rights of a stockholder
with respect to the RESTRICTED STOCK, including the right to vote the RESTRICTED
STOCK and to receive dividends and other distributions payable with respect to
the RESTRICTED STOCK.

 

4.                                       Removal of Restrictions.  The
RESTRICTED STOCK may not be sold or otherwise transferred (except as provided in
Section 9) until the earlier of: (a) the third anniversary of the GRANT DATE;
(b) the TERMINATION of service as a director by reason of MANDATORY RETIREMENT,
disability or death in accordance with Section 10 of the PLAN; or  (c) a change
of control of the COMPANY as provided in Section 11 of the PLAN.

 

5.                                       Forfeiture of RESTRICTED STOCK.  The
RESTRICTED STOCK grant shall be forfeited and the GRANTEE shall cease to be a
shareholder with respect to such forfeited stock if service as a director is
terminated before the third anniversary of the GRANT DATE for any reason other
than those specified in Section 4 above.  In such circumstances the forfeited
shares shall be deemed canceled and no longer outstanding as of the date of
TERMINATION.

 

1

--------------------------------------------------------------------------------


 

6.                                       Terms and Conditions of Distribution. 
The COMPANY is not required to issue or deliver any COMMON STOCK certificates
before completing the steps necessary to comply with applicable federal and
state securities laws (including any registration requirements and regulations
governing short swing trading of securities) and applicable stock exchange
rules and practices.  The COMPANY will use commercially reasonable efforts to
cause compliance with those laws, rules and practices.

 

                                                If the GRANTEE dies before the
COMPANY has distributed any RESTRICTED STOCK, the COMPANY will distribute COMMON
STOCK certificates to the beneficiary or beneficiaries the GRANTEE designated,
in the proportions the GRANTEE specified.  To be effective, a beneficiary
designation must be made in writing and filed with the COMPANY.  If the GRANTEE
failed to designate a beneficiary or beneficiaries, the COMPANY will distribute
COMMON STOCK certificates to the GRANTEE’S surviving spouse or, if there is
none, to his estate.  The COMPANY will distribute the stock no later than six
months after the GRANTEE’S death.

 

7.                                       Legend on Stock Certificates.  The
COMPANY may require that COMMON STOCK certificates for RESTRICTED STOCK
distributed to the GRANTEE prior to becoming unrestricted pursuant to this
AGREEMENT bear any legend that counsel to the COMPANY believes is necessary or
desirable to facilitate compliance with applicable securities laws.

 

8.                                       PLAN and AGREEMENT Not a Contract of
Employment or Service.  Neither the PLAN nor this AGREEMENT will be construed to
confer any legal right of the GRANTEE to remain in the Service of the COMPANY.

 

9.                                       Nontransferability.  Shares of
RESTRICTED STOCK shall not be assigned, attached, or otherwise subject to any
creditor’s process or transferred by the GRANTEE otherwise than by will or the
laws of descent and distribution, or pursuant to a trust created for the benefit
of the NON-EMPLOYEE DIRECTOR or his family or pursuant to a qualified domestic
relations order as defined by the Internal Revenue Code, Title I of ERISA or the
rules thereunder.  The restrictions set forth in the PLAN and this AGREEMENT
shall apply to the shares of RESTRICTED STOCK in the hands of a trustee or
NON-EMPLOYEE DIRECTOR’S former spouse.

 

10.                                 Administration.  The COMMITTEE administers
the PLAN and this AGREEMENT.  The COMMITTEE shall have sole discretion to
interpret the PLAN and this AGREEMENT, amend and rescind rules relating to its
implementation and make all determinations necessary for administration of the
PLAN and this AGREEMENT.  The GRANTEE’S rights under this AGREEMENT are
expressly subject to the terms and conditions of the PLAN, including continued
shareholder approval of the PLAN, and to any guidelines the COMPANY adopts from
time to time.  The GRANTEE hereby acknowledges receipt of a copy of the PLAN.

 

11.                                 Sole Agreement.  The GRANT is in all
respects subject to the provisions set forth in the PLAN to the same extent and
with the same effect as if the provisions of the PLAN were set forth fully
herein.  In the event that the terms of this GRANT

 

2

--------------------------------------------------------------------------------


 

conflict with the terms of the PLAN, the PLAN shall control.  This AGREEMENT is
the entire AGREEMENT between the parties to it, and any and all prior oral and
written representations are merged into and superceded by this AGREEMENT.  This
AGREEMENT may be amended only by written agreement between the GRANTEE and the
COMPANY.

 

12.                                 No Limitation on Rights of the COMPANY.  The
award of RESTRICTED STOCK does not and will not in any way affect the right or
power of the COMPANY to make adjustments, reclassifications or changes in its
capital or business structure, or to merge, consolidate, dissolve, liquidate,
sell or transfer all or any part of its business or assets.

 

13.                                 Share Adjustments.  If there are any changes
in the number or value of shares of COMMON STOCK by reason of stock dividends,
stock splits, reverse stock splits, recapitalizations, mergers or other events
as stated in Section 8 of the PLAN, then proportionate adjustments shall made to
the number of shares of Common Stock in order to prevent dilution or enlargement
of rights.  This provision does not, however, authorize the delivery of a
fractional share of COMMON STOCK under the PLAN.

 

14.                                 Notice.  Any notice or other communication
required or permitted under the PLAN or this AGREEMENT must be in writing and
must be delivered personally, sent by certified, registered or express mail, or
sent by overnight courier, at the sender’s expense.  Notice will be deemed given
when delivered personally or, if mailed, three days after the date of deposit in
the United States mail or, if sent by overnight courier, on the regular business
day following the date sent.  Notice to the COMPANY should be sent to PACCAR
Inc, Attention: Company Secretary.  Notice to the GRANTEE should be sent to his
business address.

 

15.                                 Data Privacy.  By entering into this
Agreement, GRANTEE:  (a) agrees to disclose certain personal data requested by
the COMPANY to administer the PLAN and expressly consents to the COMPANY’s
processing such data for purposes of the implementation or administration of the
PLAN and this AGREEMENT; (b) waives any data privacy rights GRANTEE may have
with respect to such data; and (c) authorizes the COMPANY and any of its
authorized agents to store and transmit such information in electronic form.

 

16.                                 Successors.  All obligations of the COMPANY
under this AGREEMENT will be binding on any successor to the COMPANY, whether
the existence of the successor results from a direct or indirect purchase of all
or substantially all of the business and/or assets of the COMPANY, or a merger,
consolidation, or other event.

 

17.                                 Governing Law.  To the extent not preempted
by federal law, this AGREEMENT will be construed and enforced in accordance
with, and governed by, the laws of the State of Washington as such laws are
applied to contracts entered into and performed in such State.

 

IN WITNESS WHEREOF, the COMPANY and the GRANTEE have duly executed this
AGREEMENT as of the day and year first above written.

 

3

--------------------------------------------------------------------------------